 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPort Chester Nursing Home and James McEachernand Local 6, International Federation of HealthCare Professionali International Longshore-men's Association, AFL-CIO,' Party to theContractLocal 6 International Federation of Health CareProfessionals, International Longshoremen's As-sociation, AFL-CIO and James McEachern andPort Chester Nursing Home, Party to the Con-tract. Cases 2-CA-17288 and 2-CB-835715 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 22 January 1982 Administrative Law JudgeHoward Edelman issued the attached decision. TheRespondent Union and the Employer filed excep-tions and supporting briefs, and the General Coun-sel filed partial exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2andconclusions3and to adopt the recommended Orderas modified.The General Counsel urges that a broad remedi-al order is appropriate in the instant case, particu-larly in view of the Board's decision in SanfordHome for Adults, 253 NLRB 1132 (1981), enfd. 669F.2d 35 (2d Cir. 1981), wherein the respondentunion was found to have committed various viola-tions of Section 8(b)(1)(A) and (2) of the Act in-cluding violations similar to those found here. Weagree that such a broad remedial order is appropri-ate and shall modify the judge's recommendedOrder and notice accordingly.Hereinafter referred to as the Respondent Union.2 The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.We also find no basis in the record or otherwise for the RespondentUnion's claim that the judge was prejudiced against it and, accordingly,the Respondent Union's motion to disqualify the judge is denied.In affirming the judge's finding that the merger between Port ChesterNursing Home Employees Association and Respondent Local 6 did notmeet the Board's due-process standards, we rely specifically on ourrecent decision in F. W Wooworth Co., 268 NLRB No. 115 (Feb. 10,1984).3 Chairman Dotson and Member Dennis agree that deferral to the arbi-tration award in the instant case is inappropriate. In so doing, they relysolely on the fact that the instant case involves issues of representation.269 NLRB No. 24ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent Employer, Port Chester Nursing Home,Port Chester, New York, its officers, agents, suc-cessors, and assigns, and the Respondent Union,Local 6, International Federation of Health CareProfessionals, International Longshoremen's Asso-ciation, AFL-CIO, its officers, agents, and repre-sentatives, shall take the action set forth in theOrder as modified.1. Substitute the following for paragraph A, l(e)."(e) In any manner restraining or coercing em-ployees of Respondent Employer, or any other em-ployer, in the exercise of the rights guaranteed inSection 7 of the Act, including accepting recogni-tion from any employer where Respondent Local 6does not represent an uncoerced majority of em-ployees in an appropriate unit of said Employer,except to the extent that such rights may be affect-ed by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act."2. Substitute the attached notice for that of theadministrative law judge pertaining to RespondentUnion.APPENDIX ANOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT seek to enforce the arbitrator's de-cision which issued on 10 March 1980, which deci-sion concluded that Port Chester Nursing Homewas obligated to recognize and bargain with ourUnion.WE WILL NOT demand or accept recognition asthe collective-bargaining representative of the Em-ployer's employees unless and until a majority ofthe Employer's employees, within an appropriateunit, freely and without coercion designate us astheir collective-bargaining representative.WE WILL NOT act as the exclusive collective-bar-gaining representative of any of the employees ofthe Employer for the purpose of dealing with theEmployer concerning grievances, labor disputes,wages, rates of pay, hours of work, or other termsand conditions of employment, unless and until amajority of the Employer's employees within anappropriate unit freely and without coercion desig-nate us as their collective-bargaining representative.150 PORT CHESTER NURSING HOMEWE WILL NOT give effect to the collective-bar-gaining agreement with the Employer executed on14 May 1980 and effective for the period 14 May1980 through 13 May 1983 or to any extension, re-newal, or modification thereof.WE WILL NOT in any manner restrain or coerceemployees of the Employer, or any other employ-er, in the exercise of the rights guaranteed in Sec-tion 7 of the Act, including accepting recognitionfrom any employer where we do not represent anuncoerced majority of employees in an appropriateunit of said employer, except to the extent thatsuch rights may be affected by an agreement re-quiring membership in a labor organization as acondition of employment as authorized in Section8(a)(3) of the Act.WE WILL jointly and severally with the Employ-er reimburse the Employer's employees for any ini-tiation fees, dues, or other payments received by usor otherwise paid as a result of the contract execut-ed by and between us and the Employer on orafter 14 May 1980, plus interest.LOCAL 6, INTERNATIONAL FEDERA-TION OF HEALTH CARE PROFESSION-ALS, INTERNATIONAL LONGSHORE-MEN'S ASSOCIATION, AFL-CIODECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge. Thehearing in this case took place on July 13 through 15,1981. This hearing was held pursuant to an order con-solidating cases, consolidated complaint and notice ofhearing dated August 5, 1980. The complaint issued pur-suant to charges filed against Port Chester NursingHome (Respondent Employer), by James McEachern, anindividual, on June 2 and July 25, 1980, and pursuant tocharges filed against Local 6, International Federation ofHealth Care Professionals, International Longshoremens'Association, AFL-CIO (Respondent Local 6), on June21 and July 25, 1980.The thrust of the complaint herein alleges that Re-spondent Employer recognized Respondent Local 6 asthe exclusive bargaining representative for a unit of em-ployees employed by Respondent Employer, and thereaf-ter entered into and maintained and enforced a collec-tive-bargaining agreement with union-security provisions,between Respondent Employer and Respondent Local 6,notwithstanding the fact that at no time material hereinhas Respondent Local 6 represented an uncoerced ma-jority of employees in the unit involved. The complaintalleges violations of Section 8(a)(1), (2), and (3) of theAct and violations of Section 8(bXI)(A) of the Act.All parties were represented at the hearing and wereaccorded full opportunity to be heard, to introduce rele-vant evidence, to present oral arguments, and to filebriefs. Briefs were filed by the General Counsel, bycounsel for Respondent Employer, and by the represent-ative for Respondent Local 6.On consideration of the entire record, the briefs, andmy observation of the demeanor of the witnesses, I makethe followingFINDINGS OF FACTI. THE BUSINESS OF RESPONDENT EMPLOYERRespondent Employer is a wholly owned subsidiary ofNational Council of Young Israel, a New York nonprofitreligious corporation, with its office and sole place ofbusiness located in Port Chester, New York, where it hasbeen engaged at all times material herein as a health careinstitution in the operation of a nursing home providingmedical and professional care services. Respondent Em-ployer, in the course and conduct of its business oper-ations described above, annually derives gross revenuesin excess of $500,000 and annually purchased and re-ceived at its Port Chester, New York facility nursinghome products, goods, and other materials valued inexcess of $50,000 from enterprises located within theState of New York, each of which enterprises receivesthe said products, goods, and materials directly frompoints located outside the State of New York.I find that Respondent Employer is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. LABOR ORGANIZATIONSFor the reasons set forth below, I find that Respond-ent Local 6 and Port Chester Nursing Home EmployeesAssociation, herein called the Association, are labor or-ganizations within the meaning of Section 2(5) of theAct.111. THE UNFAIR LABOR PRACTICESA. The Collective-Bargaining Relationship BetweenRespondent Employer and the AssociationOn February 10, 1971, the Association was certified bythe Regional Director for Region 2 of the NationalLabor Relations Board as the exclusive collective-bar-gaining representative of the following unit of employ-ees:All nursing department employees, all housekeepingdepartment employees and all dietary departmentemployees employed by the Employer at its 100High Street, Port Chester, New York location, ex-cluding all office clerical employees, professionalemployees, registered nurses, licensed practicalnurses, watchmen, guards and supervisors as de-fined in the Act.Thereafter, Respondent Employer and the Associationentered into a series of collective-bargaining agreementsencompassing the above-described unit. The most recentcollective-bargaining agreement between RespondentEmployer and the Association was effective from No-vember 8, 1977, through July 31, 1980. At all times mate-151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrial herein, James McEachern, the Charging Party, wasemployed by Respondent Employer and acted in the ca-pacity of the Association's president. During the periodcovered by this most recent collective-bargaining agree-ment the Association represented approximately 75 unitemployees. The terms set forth in the agreement wereapplied to the unit employees. The Association repre-sented no other employees of Respondent Employer nordoes it appear that the Association represented the em-ployees of any other employer.Based on the above, I conclude that the Association isa labor organization within the meaning of Section 2(5)of the Act.Respondent Local 6 is an organization that has numer-ous collective-bargaining agreements with various em-ployers, covering the terms and conditions of employ-ment of more than 3000 employees. I therefore concludethat Respondent Local 6 is a labor organization withinthe meaning of Section 2(5) of the Act.B. The January 1980 Merger AgreementAbout January 21, 1980, James McEachern, Associa-tion president, met with William Perry, president of Re-spondent Local 6, during which meeting a writtenmerger agreement dated January 21 was executed. Themerger agreement set forth in part:WHEREAS, it is the desire of the above men-tioned parties [the Association and RespondentLocal 6] to enter into a merger whereby Local 6will absorb the Port Chester Nursing Home Em-ployees Association. ..WHEREAS, as a result of this amalgamation,from above mentioned date [January 21, 1980] thePort Chester Nursing Home Employees Associationwill no longer be in existence, and the result of thismerger will be known henceforth as Local 6.The merger agreement was at this time signed byJames McEachern as president of the Association andWilliam Perry as president of Respondent Local 6.Employees Lottie Callaway,' Dorothy Green, andShirley Spate, employed by Respondent Employer, testi-fied that on February 5, 1980, James McEachern invitedthem to a meeting in Respondent Employer's cafeteria.Also present at this meeting was William Perry andSteve Jarema, business agent of Respondent Local 6.Callaway, Green, and Spate testified that during thismeeting, Perry identified himself and explained to theemployees, various benefits that Respondent Local 6would be able to obtain for the employees. At somepoint during the meeting Perry requested that the em-ployees sign a blank sheet of paper which would indicatewho was in attendance at the meeting. Callaway, Green,and Spate all signed a single blank sheet of paper. Ac-Callaway testified without contradiction that she is employed by Re-spondent Employer as a laundry supervisor and that she had the author-ity to hire, discipline, and effectively recommend wage increases. Inas-much as it is not material to the disposition of this case, I make no find-ing as to whether Callaway is employed as an employee within the mean-ing of Sec. 2(3) or a supervisor within the meaning of Sec. 2(11) of theAct.cording to their testimony, at this meeting there was nei-ther a discussion of the Association's merger with Re-spondent Local 6, nor a vote taken to ratify such merger.All three employees were shown at the hearing herein,during the course of their testimony, a copy of themerger agreement described above, with their signaturesapparently appearing below those of McEachern andPerry. All three employees denied cosigning this mergeragreement.Perry and Dr. Robert Tublin, vice president and exec-utive committee member of Local 6, testified that theywere present on behalf of Local 6 and that they metwith employees McEachern, Callaway, Green, and Spateon February 5. According to their testimony, they in-formed these employees of the merger and engaged inextensive discussion concerning the details. Thereafter,Callaway, Green, and Spate "ratified" and signed theJanuary 21 merger agreement executed by Perry andMcEachern.I credit the testimony of Callaway, Green, and Spate.I do not credit the testimony of Perry or Tublin.Perry and Tublin testified that they were the sole Re-spondent Local 6 representatives present during themeeting on February 5 described above. However,Green and Callaway, during their testimony concerningthe events of the meeting of February 5, pointed to aman seated in the courtroom, and identified by Perry asSteve Jarema, business agent of Respondent Local 6, asbeing the Respondent Local 6 representative who waspresent with Perry during this meeting rather thanTublin. Moreover, Martin Leibman, Respondent Em-ployer's administrator, testified that during an arbitration,held on March 4, 1980, described below, concerning thevalidity of the merger, he was present and heard Perrytestify under oath as to the presence of Jarema at theFebruary 5 meeting rather than Tublin. Consistent withLiebman's testimony and the testimony of Callaway andGreen is the arbitrator's factual findings based solely onPerry's sworn testimony. His findings state that thosepresent at the February 5 meeting were Perry andJarema, representatives of Respondent Local 6, andMcEachern, Callaway, Green, and Spate. Perry at notime during the hearing or in his brief disputed the arbi-trator's findings of fact or Liebman's testimony. More-over, Perry did not call Jarema as a witness to rebut thetestimony of Callaway and Green, or the findings of thearbitrator.Additionally, and most significantly, Respondent Local6 was unable during the course of the hearing to producethe original merger agreement allegedly signed byCallaway, Green, and Spate. A xerox copy of such al-leged agreement was produced by Respondent Local 6.However, as counsel for General Counsel contended inher brief, such document could have been fabricated byplacing the attendance sheet signed by Callaway, Green,and Spate over the merger agreement.sI During the hearing Perry contended that he was unable to producethe original merger agreement because he allegedly provided it to theBoard during the investigation of this case. Counsel for the GeneralCounsel represented that the Region's investigatory file had been thor-oughly reviewed and that, contrary to Perry's contention, the originaldocument was not contained therein.152 PORT CHESTER NURSING HOMEAdditionally, as set forth in detail below, when Perryultimately demanded recognition on February 18, bymail from Respondent Employer, such demand wasbased on the merger agreement signed solely by Perryand McEachern, a copy of which was mailed to Re-spondent Employer with the demand for recognition.Had the merger agreement been signed by Callaway,Green, and Spate on February 5, as alleged by Perry, itwould be logical that such agreement would have ac-companied the demand for recognition.Further, based on comparative demeanor consider-ations, I find Callaway, Green, and Spate to be morecredible witnesses than Perry and Tublin. AlthoughCallaway, Green, and Spate displayed considerable hos-tility toward Respondent Local 6, their testimony thatthey did not execute the merger agreement was mutuallycorroborative and supported by Respondent Local 6's in-ability to produce the original merger agreement alleged-ly signed by them. Further, Perry was frequently vaguethroughout his testimony. Additionally, he was frequent-ly nonresponsive and argumentative during cross-exami-nation by the General Counsel.Tublin's testimony was also vague. In this respect histestimony lacked any details describing the location ofRespondent Employer's parking lot where he allegedlyparked, the entrance of the Employer's facility where heallegedly entered, or the details of the meeting itself.Possibly this is attributable to the fact that he was notpresent at such meeting.Callaway, Green, and Spate credibly testified that,other than the February 5 meeting described above, theyattended no meetings where employees voted to ratifythe merger agreement between Respondent Local 6 andthe Association. Perry testified that sometime betweenJanuary 21, following the execution by McEachern ofthe merger agreement and February 18, the date Re-spondent Local 6 demanded recognition, he was told byan unnamed informant that a general meeting of employ-ees had taken place and a vote had been held ratifyingthe merger. However, Perry did not testify that he waspresent at such meeting nor did he call any employees orother witnesses who were present at such alleged meet-ing. Indeed, Perry's hearsay statement aside, there is noevidence in the record that any meeting took place atany time whereby employees in the bargaining unit metand voted concerning the issue of the merger of the As-sociation into Respondent Local 6.By a letter dated February 18, 1980, Respondent Local6 informed Respondent Employer that Respondent Local6 and the Association had entered into a merger agree-ment and demanded recognition. The letter requested ameeting between Respondent Local 6 and RespondentEmployer representatives for the purpose of implement-ing the merger agreement. As set forth above, a copy ofthe merger agreement signed only by McEachern andPerry was attached to this letter.By a letter dated February 21, Respondent Employerrefused to grant Respondent Local 6 recognition.By a letter dated February 25, Respondent Local 6again demanded recognition and, citing the arbitrationprovisions of the Association's collective-bargainingagreement, demanded arbitration.On March 4, 1980, an arbitration was held at Respond-ent Local 6's office. Marvin Liebman, Respondent's Em-ployer administrator, represented Respondent Employerand William Perry represented Respondent Local 6. Em-ployees Callaway, Green, Spate, and McEachern werenot present. Nor does the arbitration indicate any otheremployees were present during this arbitration. WilliamPerry presented sworn testimony on behalf of Respond-ent Local 6 pertaining to the lawfulness of the merger.On March 10 the arbitrator issued an opinion andaward concluding that the merger agreement executedon January 21 was a valid merger agreement, and that asa result of such merger agreement Respondent Employerwas obligated to recognize Respondent Local 6 as thebargaining agent of the unit of employees formerly rep-resented by the Association. In this connection, the arbi-trator specifically concluded:The testimony developed at the hearing indicatesthat the merger between Local 6 and the Portches-ter Nursing Home Association was the product ofseveral meetings between representatives of the re-spective organizations. Further, it appears that be-tween the date of the signing of the merger agree-ment, January 21, 1980 and February 15, 1980,there had been a meeting of the Employer's em-ployees called by the Port Chester Nursing HomeAssociation for the purpose of ratifying the merger.Given the foregoing, there is no basis for ques-tioning the authenticity of the merger ....I find therefore, that the Merger Agreement be-tween Local 6 and the Port Chester Nursing HomeAssociation is binding upon the Employer in that itobliges the latter to recognize Local 6 as the bar-gaining agent of the employees.The opinion and award did not set forth when the"several meetings between representatives of the respec-tive organizations" were held, where such meetings wereheld, the kind of notice, if any, given to Respondent Em-ployer's employees, who attended such meetings orwhether a vote was taken, and a description of thevoting procedures applied.According to the testimony of Tublin, RespondentLocal 6 vice president, as a result of this merger the As-sociation was dissolved structurally. Respondent Local6's International offices administered the new organiza-tion which was formed as a result of the merger. Addi-tionally, Respondent Local 6's bylaws and constitutionapplied to this organization.C. Respondent Local 6 and Respondent EmployerNegotiate and Execute a Collective-BargainingAgreementOn March 18 and 25 and April 3, Perry and other rep-resentatives of Respondent Local 6 met at the WhitePlains Hotel with agents of Respondent Employer in-cluding Liebman, Howard Wolfe, and Lewis H. Silver-man, and a negotiating committee which includedCallaway, Green, and Spate and two or three other em-ployees. During these three meetings, Respondent Em-ployer and Respondent Local 6 discussed terms and con-153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDditions of employment to be embodied in a new collec-tive-bargaining agreement. A memorandum of agreementwas executed by representatives of Respondent Employ-er and Respondent Local 6 at the conclusion of the finalbargaining session on April 3. On May 14, 1980, Re-spondent Employer and Respondent Local 6 executed acollective-bargaining agreement effective by its terms forthe period May 14, 1980, through May 13, 1983.3The collective-bargaining agreement between Re-spondent Employer and Respondent Local 6 contains aunion-shop clause which provides:ARTICLE IIUNION SHOPA. All regular non-probationary employees cov-ered by this agreement shall, as a condition of con-tinued employment, not later than the 30th day fol-lowing the effective date of this Agreement,become members of the Union and maintain theirmembership therein in good standing for the termof this Agreement to the extent to paying periodicmembership dues and initiation fees.B. All employees hired on or after the effectivedate of this Agreement shall, as a condition of con-tinued employment become members of the Unionnot later than the 30th day following their hire, andshall maintain their membership in the Union ingood standing for the terms of this Agreement tothe extent of paying periodic membership dues andinitiation fees.C. The Union agrees to indemnity and holds theEmployer harmless as a result of any claims or li-abilities arising out of the enforcement of thisclause.The collective-bargaining agreement also contained acheckoff provision. The economic terms have been im-plemented with the exception of the union-security andcheckoff provisions, which have not been enforced as ofJuly 13, the initial date of this hearing.However, on May 31, 1980, Respondent Local 6 sent aletter to all Respondent Employer's employees notifyingthem that a collective-bargaining agreement had beensigned and that "union dues are $2.40 per week; and forany new employee, after 30 days probation is completed,a $10 initiation fee is required." On July 11 Perry sentanother letter to all unit employees demanding that they"All signed Deduction of Dues forms immediately, as itis a requirement under the contract."Analysis and ConclusionsA. Whether a Valid Merger Took PlaceThe Board held in Amoco Production Co., 239 NLRB(1979), that it exclusively determines whether a mergeror an affiliation meets adequate due process requirementsand further concluded that these requirements included"proper notice to all members, an orderly vote, andsome reasonable precautions to maintain the secrecy ofI As set forth above, the Association contract would not have expireduntil July 31, 1980.the ballot." See also American Mailers (Plant No. 2), 231NLRB 1194 (1977); Bear Archery, 223 NLRB 1169(1976); Peco, Inc., 204 NLRB 1036 (1973). The Board inPeco, Inc., supra, applying the principles set forth inAmoco, supra, concluded that the affiliation proceduredid not meet the Board's minimum due process require-ments because there was inadequate opportunity amongthe employees for complete discussion, because the meet-ing whereby the affiliation resolution was adopted wasattended by no more than 30 percent of the Association'smembership, and because such affiliation was adopted byvoice vote rather than a secret ballot.The facts of the instant case establish that the dueprocess requirements required by Amoco, supra, were notmet. In this respect, there is no evidence that employeeswere given adequate notice of the proposed merger, thatmeetings were held to discuss the proposed merger, thata representative complement or a substantial number ofemployees participated in such meetings, or that a secret-ballot vote was taken to determine whether the employ-ees did indeed desire the proposed merger. Rather, theevidence established that the merger was accomplishedentirely through the meeting between Perry and McEa-chern on January 21, 1980, at which time the mergeragreement described above was signed. Accordingly, Iconclude that the merger herein did not meet theBoard's due process requirements.The Board has also held that, where a merger or anaffiliation failed to satisfy the Board's due process re-quirements, a question concerning representation exists.State Farm Ins. Co., 225 NLRB 966 (1976); Peco, Inc.,supra; Independent Drugstore Owners, 211 NLRB 701(1974); Gulf Oil Corp., 135 NLRB 184 (1962). Moreover,the Board further concluded in Independent DrugstoreOwners and Gulf Oil Corp., supra, that where the mergerresulted in a complete loss of identity of the labor orga-nization with whom the employer originally had a col-lective-bargaining agreement, by the substitution of anew and different labor organization with its own offi-cers, a complete change in bargaining representativestook place. The Board further concluded that, underthese circumstances, a question concerning representationexisted, which must be determined through a petitionand a secret-ballot election. In view of the substantialchange in the new organization resulting from themerger, the Board found it unnecessary to resolve thequestion of whether its due process requirements formerger were fulfilled.Thus, whether or not the Board's due process require-ments for effecting a merger were satisfied in this case, Iconclude that a question concerning representation wasraised inasmuch as the merger resulted in a substitutionof a completely new and different labor organization. Inthis connection, the language of the merger agreementitself set forth that the Association "will no longer be inexistence." Moreover, Respondent Local 6 representativeTublin testified that the Association's merger with Re-spondent Local 6 resulted in the Association's virtual dis-solution. The testimony of Perry and Tublin further es-tablished that the officers and representatives of the As-sociation have been replaced by the officers and repre-154 PORT CHESTER NURSING HOMEsentatives of Respondent Local 6. Moreover, the em-ployees are now governed by the constitution andbylaws of Respondent Local 6. Further, the characterand size of Respondent Local 6 as compared to the As-sociation is substantially different. In this respect Re-spondent Local 6 represents in excess of 3000 membersand has collective-bargaining agreements with numerousemployers as compared to the Association which repre-sented only 75 members all employed by RespondentEmployer.Accordingly, I conclude that the merger agreementbetween the Association and Respondent Local 6 failedto satisfy the Board's due process requirements and thata question concerning representation exists. I furtherconclude that whether the Board's due process require-ments for merger were met, in view of the substitution,resulting from the merger, of a new and different labororganization with its own officers, constitution, andbylaws, that a question concerning representation exists.The evidence established that, notwithstanding the in-effective merger and relying solely on the merger agree-ment signed by McEachern, Respondent Local 6 by itsletters to Respondent Employer on February 18 and 25,1980, demanded Respondent Employer to recognize andbargain with it as the bargaining representative of Re-spondent Employer's employees. I conclude that suchdemand at a time when Respondent Local 6 did not rep-resent an uncoerced majority of employees in an appro-priate unit constitutes a violation of Section 8(b)(1)(A) ofthe Act. Steelworkers (L & S Products), 253 NLRB 961(1980).I also conclude that Respondent Local 6's demand forarbitration made by its letter to Respondent Employerdated February 25, 1980, constitutes a further unlawfuldemand for recognition at a time when RespondentLocal 6 did not represent an uncoerced majority of Re-spondent Employer's employees. Steelworkers, supra; Wa-terfront Guard Assn., 209 NLRB 513 (1974).The evidence also established that pursuant to the arbi-trator's award on March 10, as set forth and describedbelow, I conclude to be outside the scope of an arbitra-tor's jurisdiction and repugnant to the Act, RespondentEmployer recognized Respondent Local 6. In view ofmy prior conclusion that Respondent Local 6 did notrepresent an uncoerced majority of Respondent Employ-er's employees, I conclude that, notwithstanding the arbi-tration award, Respondent Employer's recognition ofRespondent Local 6 constitutes a violation of Section8(a)(1) and (2) of the Act. Ramey Supermarkets, 238NLRB 1719 (1978). Moreover, I conclude that Respond-ent Employer's good-faith reliance on the arbitrator's de-cision as grounds for recognition is no defense to myfinding that Respondent Employer violated Section8(a)(1) and (2) of the Act by such recognition. Ladies'Garment Workers (Bernhard-Altmann) v. NLRB, 366 U.S.731 (1961).As set forth above, Respondent Employer and Re-spondent Local 6 negotiated and executed a collective-bargaining agreement covering the wages, hours, andother terms and conditions of employment of the Re-spondent Employer's employees on May 14, 1980, effec-tive through May 13, 1983. Respondent Employer andRespondent Local 6 contend that, although all other pro-visions have been enforced since the execution of theiragreement, the union-security and checkoff provisionshave not been enforced, notwithstanding RespondentLocal 6's letters to all unit employees on May 21 andJuly 11, notifying them of their obligations to remit toRespondent Local 6 union dues and initiation fees.Indeed, there is no evidence that dues or initiation feeshave in fact been collected from the employees.However, the Board has consistently held that, wherean employer enters into a collective-bargaining agree-ment containing a union-security provision with a labororganization which does not represent an uncoerced ma-jority of the employees, the employer violates Section8(a)(l), (2), and (3) of the Act and the labor organizationviolates Section 8(b)(IXA) and (2) of the Act, whetheror not dues have in fact been deducted from the employ-ees' wages and remitted to the union. The 8(a)(3) and8(b)(2) violation is predicated on the theory that themere inclusion of a union-security and checkoff provisionin a collective-bargaining agreement inherently and dis-criminatorily encourages employees to join the miniorityunion. Hillcrest Nursing Home, 251 NLRB 59 (1980);Unit Train Coal Sales, 234 NLRB 1265 (1978). Accord-ingly, I conclude that by entering into a collective-bar-gaining agreement containing union-security provisionsRespondent Employer has violated Section 8(a)(1), (2),and (3) of the Act and Respondent Local 6 has violatedSection 8(b)(1)(A) and (2) of the Act.B. Whether There Should Be Deferral to theArbitrator's DecisionRespondents contend that the Board should defer tothe arbitrators decision pursuant to the Board's Spielbergdoctrine.4As set forth above, pursuant to Respondent Local 6'sdemand for arbitration, the arbitrator issued a decisionwhere the issue presented was whether Respondent Em-ployer was obligated to recognize Respondent Local 6 asthe bargaining representative for Respondent Employer'semployees. Such ultimate issue necessitated a finding bythe arbitrator as to whether a lawful merger had takenplace, and whether the merger resulted in a substantialchange in the continuity of collective-bargaining agent.As a discussion of the above cases, Amoco Peco, Inc., In-dependent Drugstore Owners, and Gulf Oil, supra, estab-lishes the issues presented to the arbitrator concernedbasic representational issues encompassed by Section 9 ofthe Act, they also involve issues within the meaning ofSection 8(a)(2) of the Act. A fundamental purpose of theAct is to protect the right of employees to a free choicein selection of their representatives. Section 8(a)(2) of theAct is one of Congress' principal provisions designed toensure that protection.In Spielberg Mfg. Co., 112 NLRB 1080 (1955), as modified by Subur-ban Motor Freight, 247 NLRB 146 (1980), the Board established four cri-teria for deferral to an arbitrator's award: (1) an agreement to be bound,(2) a fair and regular hearing, (3) the arbitrator considered the issue ofthe alleged unfair labor practice, and (4) the award is not repugnant tothe purpose and policies of the Act.155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has consistently held that the determinationof questions of representation, accretion, and appropriateunit do not depend on contract interpretation, but ratherinvolve the application of the statutory policy, standards,and criteria, and are matters for decisions solely by theBoard rather than an arbitrator. Marion Power Shovel Co.,230 NLRB 576 (1977); Combustion Engineering, Inc., 195NLRB 909 (1982); Hershey Foods Corp., 208 NLRB 452(1974); Pulitzer Publishing Co., 203 NLRB 639 641 (1973);Pilot Freight Carriers, 208 NLRB 853 (1974); Auto Work-ers Local 259 (Stamford Motors), 221 NLRB 656 (1975);Ortiz Funderal Home Corp., 250 NLRB 730 fn. 2 (1980).The Board similarly held that consideration of 8(a)(2)allegations involves basic statutory principles rather thancontract interpretation. Thus, such allegations are mat-ters to be heard exclusively by the Board and not by ar-bitrators. Senvair, Inc., 236 NLRB 1278 (1978).The issues presented to the arbitrator in the instantcase did not involve an interpretation of the collective-bargaining agreement between Respondent Employerand the Association. Rather, they involved the basic rep-resentational issue as to whether Respondent Local 6represented an uncoerced majority of Respondent Em-ployer's employees and whether Respondent Employerwas obligated to recognize Respondent Local 6. Accord-ingly, whether this case be viewed as one where the ar-bitrator's decision was "repugnant to policies of the Act"within the rule of Spielberg, or as one where arbitrationwas inappropriate because the subject matter was pecu-liarly within the expertise of the Board, the arbitrationaward ought not in my judgment be given any effect bythe Board.Moreover, the arbitration additionally failed to meetthe Spielberg requirements in that the arbitrator failed toapply the Board's due process requirements applicable tomerger agreements. In this connection, the arbitrator didnot consider whether the employees were given adequatenotice of the proposed merger, whether a representativecomplement of employees attended meetings where themerger was discussed, whether a secret-ballot vote washeld, nor did he consider the effect of such factors as thecomparative size of the two labor organizations, the ef-fective dissolution of the Association and the impositionupon the employees of Respondent Local 6's officers andtheir constitution and bylaws. These considerations, asindicated by the above-cited authorities, are essentialissues to be considered in determining whether a mergerhas been effected.Accordingly, for the reasons set forth above I con-clude that the arbitration award should not be given anyeffect by the Board.CONCLUSIONS OF LAWI. Respondent Port Chester Nursing Home is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Respondent Local 6 and the Association are eachlabor organizations within the meaning of Section 2(5) ofthe Act.3. Respondent Local 6 violated Section 8(b)(1)(A) ofthe Act by demanding that Respondent Employer recog-nize and bargain with it as the exclusive collective-bar-gaining representative of Respondent Employer's em-ployees, notwithstanding that it did not represent an un-coerced majority of employees in an appropriate unit.4. Respondent Local 6 violated Section 8(b)(1)(A) ofthe Act by initiating arbitration proceedings against Re-spondent Employer in an attempt to compel RespondentEmployer to recognize Respondent Local 6 as the col-lective-bargaining representative of the Employer's em-ployees, notwithstanding that Respondent Local 6 didnot represent an uncoerced majority of employees in anappropriate unit.5. Respondent Local 6 violated Section 8(b)(1)(A) and(2) of the Act by entering into, enforcing, and maintain-ing a collective-bargaining agreement containing a union-security clause and checkoff provision, notwithstandingthat Respondent Local 6 did not represent an uncoercedmajority of Respondent Employer's employees.6. Respondent Employer violated Section 8(a)(1) and(2) of the Act by recognizing and bargaining with Re-spondent Local 6 as the exclusive collective-bargainingrepresentative of its employees, notwithstanding the factthat Respondent Local 6 did not represent an uncoercedmajority of Respondent Employer's employees.7. Respondent Employer violated Section 8(a)(1), (2),and (3) of the Act by entering into, enforcing, and main-taining a collective-bargaining agreement containing aunion-security clause and checkoff provision, notwith-standing the fact that Respondent Local 6 did not repre-sent an uncoerced majority of Respondent Employer'semployees.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent Local 6 and Respond-ent Employer have engaged in certain unfair labor prac-tices within the meaning of the Act, I shall recommendthat they cease and desist therefrom and take certain af-firmative action to effectuate the policies of the Act.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended5ORDERA. Respondent Local 6, International Federation ofHealth Care Professionals, International Longshoremen'sAssociation, AFL-CIO, its officers, agents, and repre-sentatives, shall1. Cease and desist from(a) Seeking to enforce the arbitrator's decision whichissued on March 10, 1980, which concluded that Re-spondent Port Chester Nursing Home, herein called Re-spondent Employer, was obligated to recognize and bar-gain with Respondent Local 6.a If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.156 PORT CHESTER NURSING HOME(b) Demanding or accepting recognition as the collec-tive-bargaining representative of Respondent Employer'semployees unless and until a majority of RespondentEmployer's employees, within an appropriate unit, freelyand without coercion designate Respondent Local 6 assuch representative.(c) Acting as the exclusive collective-bargaining repre-sentative of any of the employees of Respondent Em-ployer for the purpose of dealing with said RespondentEmployer concerning grievances, labor disputes, wages,rates of pay, hours of work, or other terms and condi-tions of employment, unless and until a majority of Re-spondent Employer's employees within an appropriateunit freely and without coercion designate RespondentLocal 6 as their collective-bargaining representative.(d) Giving effect to the collective-bargaining agree-ment with Respondent Employer executed on May 14,1980, and effective for the period May 14, 1980, throughMay 13, 1983, or to any extension, renewal, or modifica-tion thereof.(e) In any other manner restraining or coercing em-ployees of Respondent Employer in the exercise of therights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a)(3) ofthe Act.2. Take the following affirmative action.(a) Jointly and severally with Respondent Employerreimburse Respondent Employer's employees for any ini-tiation fees, dues, or other payments received by Re-spondent Local 6 or otherwise paid as a result of thecontract executed by and between Respondent Local 6and Respondent Employer on or after March 14, 1980,with interest thereon computed in the manner providedin Florida Steel Corp., 231 NLRB 651 (1977), and IsisPlumbing Co., 138 NLRB 716 (1962).(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, any andall records necessary to determine the amounts of moneydue and payable to Respondent Employer's employeesunder this Order.(c) Post in conspicuous places at its business offices,meeting halls, and other places where notices to mem-bers are customarily posted, including bulletin boards atthe premises of Respondent Employer, copies of the at-tached notice marked "Appendix A."b Copies of thenotice,'on forms provided by the Regional Director forRegion 2, shall be signed and posted by an authorizedrepresentative of Respondent Local 6, immediately uponreceipt and maintained for 60 consecutive days thereaf-ter. Steps shall be taken by Respondent Local 6 toensure that the notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps RespondentLocal 6 has taken to comply.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."B. Respondent Employer, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Recognizing or bargaining with Respondent Local6 as the collective-bargaining representative of its em-ployees unless or until a free and uncoerced majority ofRespondent Employer's employees within an appropriateunit has designated Respondent Local 6 as their repre-sentative for collective-bargaining purposes.(b) Giving any force or effect to the collective-bar-gaining agreement executed by and between RespondentEmployer and Respondent Local 6 on or about March14, 1980, covering the rate of pay, wages, hours, andworking conditions of Respondent Employer's employ-ees.(c) Interfering with, restraining, or coercing its em-ployees in the exercise of their rights under Section 7 ofthe Act.2. Take the following affirmative action.(a) Withdraw and withhold recognition of RespondentLocal 6 as the exclusive collective-bargaining representa-tive of Respondent Employer's employees unless anduntil a free and uncoerced majority of Respondent Em-ployer's employees within an appropriate unit has desig-nated Respondent Local 6 as their exclusive representa-tive for purposes of collective bargaining.(b) Jointly and severally with Respondent Local 6 re-imburse its employees for any dues or initiation fees orother payments paid to Respondent Local 6, pursuant tothe collective-bargaining agreement between RespondentEmployer and Respondent Local 6, entered into onMarch 14, 1980, together with interest thereon providedin the manner prescribed in Florida Steel Corp. and IsisPlumbing Co., supra.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, any andall records necessary to determine the amounts of moneydue and payable to its employees under this Order.(d) Post in conspicuous places at its principal place ofbusiness in Port Chester, New York, and at all other lo-cations where notices to employees are posted, copies ofthe attached notice marked "Appendix B".7Copies ofthe notice, on forms provided by the Regional Directorfor Region 2, shall be signed and posted by RespondentEmployer's, authorized representative immediately uponreceipt and maintained for 60 consecutive days thereaf-ter. Steps shall be taken by Respondent Employer toensure that the notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps RespondentEmployer has taken to comply.7 See fn. 6, above.157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT recognize or bargain with Local 6,International Federation of Health Care Professionals,International Longshoremens' Association, AFL-CIO, asthe collective-bargaining representative of our employeesunless or until a free and uncoerced majority of our em-ployees within an appropriate unit has designated Re-spondent Local 6 as their representative for collective-bargaining purposes.WE WILL NOT give any force or effect to the collec-tive-bargaining agreement executed by and between usand Respondent Local 6, on or about March 14, 1980,covering the rate of pay, wages, hours, and workingconditions of our employees.WE WILL NOT interfere with, restrain, or coerce ouremployees in the exercise of their rights under Section 7of the Act.WE WILL withdraw and withhold recognition of Re-spondent Local 6 as the exclusive collective-bargainingrepresentative of our employees unless and until a freeand uncoerced majority of our employees within an ap-propriate unit has designated Respondent Local 6 astheir exclusive representative for purposes of collectivebargaining.WE WILL jointly and severally with Respondent Local6 reimburse our employees for any dues or initiation feesor other payments paid to Respondent Local 6 pursuantto the collective-bargaining agreement between us andRespondent Local 6, entered into on March 14, 1980, to-gether with interest.PORT CHESTER NURSING HOME158